            Civil Cover Sheet Attachment: Attorneys of Record for Plaintiffs


AMERICAN CIVIL LIBERTIES UNION               LAW OFFICE OF VANESSA L.
FOUNDATION                                   WILLIAMS, P.C.
Alexa Kolbi-Molinas *                        Vanessa L. Williams
Meagan Burrows *                             414 West Soledad Avenue
Rachel Reeves *                              GCIC BLDG., Suite 500
125 Broad Street, 18th Floor                 Hagåtña, Guam 96910
New York, NY 10004                           TEL: 477-1389
TEL: (212) 549-2633                          CELL: 777-5689
akolbi-molinas@aclu.org                      vlw@vlwilliamslaw.com



*Pro hac vice application forthcoming




          Case 1:21-cv-00009 Document 2-1 Filed 01/28/21 Page 1 of 1
